Exhibit 10.36

LONGS DRUG STORES CORPORATION

NON-EXECUTIVE LONG-TERM INCENTIVE PLAN

(As amended on November 13, 2007)

 

1. PURPOSE

The purpose of the Non-Executive Long-Term Incentive Plan is to provide a means
through which Longs Drug Stores Corporation, a Maryland Corporation, and its
Subsidiaries, may attract and retain the employment of able persons and to
provide a means whereby such persons can acquire and maintain stock ownership
thereby strengthening their commitment to the welfare of the Company. A further
purpose of the Plan is to provide certain non-executive employees, especially
store management, with incentive and reward opportunities designed to enhance
the profitable growth of the Company.

 

2. DEFINITIONS

The following definitions shall be applicable throughout the Plan:

a. “Award” means, individually or collectively, any Option, Stock Appreciation
Right (SAR), Restricted Stock Award or Performance Share Award.

b. “Award Period” means a period of not less than three years and relates to
Performance Share Awards.

c. “Board” means the Board of Directors of the Company.

d. “Change in Corporate Control” except as may otherwise be provided in the
Award agreement or other applicable agreement, means the occurrence of any of
the following:

I. The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who are not part of the same controlled group of the Company
immediately prior to such merger, consolidation or other reorganization, and who
directly or indirectly in the aggregate owned less than 25% of the Company’s
combined voting power represented by the Company’s outstanding securities
immediately prior to such merger, consolidation or other reorganization;

II. The sale, transfer or other disposition of all or substantially all of the
Company’s assets;

III. A change in the composition of the Board over a period of 24 consecutive
months or less such that a majority of the members of the Board (rounded up to
the next whole number) cease, by reason of one or more proxy contests for the
election of directors, to be comprised of individuals who either (i) have been
directors continuously since the beginning of such period or (ii) have been
elected, or nominated for election, as directors during such period by at least
a majority of the directors described in clause (i) who were still in office at
the time such election or nomination was approved by the Board; or

 

1



--------------------------------------------------------------------------------

IV. The shareholders of the Company approve the dissolution or liquidation of
the Company or the commencement by or against the Company of a case under the
federal bankruptcy laws or any other proceeding under any other laws relating to
bankruptcy, insolvency, reorganization, arrangement, debt adjustment or debtor
relief or there is an involuntary dissolution of the Company; or

V. Any transaction as a result of which any person becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934
(“Exchange Act”)), directly or indirectly, of securities of the Company
representing at least 50% of the total voting power represented by the Company’s
then outstanding voting securities. For purposes of this Paragraph (v), the term
“person” shall have the same meaning as when used in sections 13(d) and 14(d) of
the Exchange Act but shall exclude:

(A) A trustee or other fiduciary holding securities under an employee benefit
plan of the Company or a Subsidiary of the Company;

(B) A corporation owned directly or indirectly by the shareholders of the
Company in substantially the same proportions as their ownership of the common
stock of the Company;

(C) The Company; and

(D) Longs Drug Stores California, Inc.

A transaction shall not constitute a Change in Corporate Control if its sole
purpose is to change the state of the Company’s incorporation or to create a
holding company that will be owned in substantially the same proportions by the
persons who held the Company’s securities immediately before such transaction.

e. “Code” means the Internal Revenue Code of 1986, as amended from time to time.
Reference in the Plan to any section of the Code shall be deemed to include any
amendments or successor provisions to such section and any regulations under
such section.

f. “Committee” means the committee of the Board appointed to administer the Plan
as referred to in Section 4.

g. “Company” means Longs Drug Stores Corporation.

h. “Date of Grant” means the date on which the granting of an Award is
authorized by the Committee or such later date as may be specified by the
Committee in such authorization.

i. “Disability” means a disability that totally and permanently disables the
Holder and entitles the Holder to receive long-term disability plan sponsored or
maintained by the Company or a Subsidiary.

j. “Eligible Employee” means any person who satisfies the requirements of
Section 6.

 

2



--------------------------------------------------------------------------------

k. “Fair Market Value” means the fair market value of a share of Stock, to be
determined as follows:

(1) For Options and SARs, it shall be the closing price on the New York Stock
Exchange (“NYSE”) as reported in the Pacific Edition of the Wall Street Journal
on a specified date.

(2) For Performance Share Awards, it shall be the average of the closing prices
of the Stock reported in the Pacific Edition of the Wall Street Journal on the
NYSE for the 30 consecutive trading days prior to the “Valuation Date.” The
“Valuation Date” for the purpose of granting Performance Share Awards shall be
the first day of the year in which the Award is made. The “Valuation Date” for
the purpose of Performance Share Payments shall be the first business day
following the end of the Award Period.

(3) If the Stock is not regularly traded on the NYSE, then “Fair Market Value”
shall be determined by the Committee on a uniform basis in good faith.

l. “Holder” means a person who has been granted an Option, an SAR, a Restricted
Stock Award, or a Performance Share Award or who has succeeded to such Award.

m. “Normal Retirement” means, unless the Award agreement or other applicable
agreement provides otherwise, Termination by resignation of employment with the
Company and any Subsidiary after attaining age 65 or Termination by resignation
of employment with the Company and any Subsidiary after attaining age 55 with 10
or more years of employment with the Company or any Subsidiary. With respect to
members of the Board who are not also employees of the Company or a Subsidiary,
“Normal Retirement” shall have the meaning under the Board policy, if any,
applicable to the Board.

n. “Option” means an Award granted under Section 7 of the Plan.

o. “Performance Share” means an Award granted under Section 9 of the Plan.

p. “Plan” means this Non-Executive Long-Term Incentive Plan.

q. “Restricted Stock Award” means an Award granted under Section 10 of the Plan.

r. “SEC” means the Securities and Exchange Commission.

s. “Service” means employment with the Company or a Subsidiary or service as a
member of the Board.

t. “Stock” means Common Shares of the Company and, after substitution, such
other stock as shall be substituted therefor as provided in Section 12.

u. “Stock Appreciation Right” (SAR) means an Award granted under Section 8,
whether or not granted in conjunction with an Option.

v. “Subsidiary” means any “subsidiary corporation” as defined in Code
Section 424(f). Subsidiary also includes any entity of which the Company and/or
one or more Subsidiaries own not less than 50%.

w. “Termination” means, with respect to any person, ceasing to be an employee of
the Company or any Subsidiary.

 

3



--------------------------------------------------------------------------------

3. EFFECTIVE DATE, DURATION AND BOARD APPROVAL

This Plan, as amended and restated herein, shall become effective as of the date
of approval of this amended Plan by the Board. Subject to the provisions of
Section 13, Awards may be made as provided herein for a period of ten (10) years
from the date this Plan is so approved by the Board. The Plan shall continue in
effect until all matters relating to the payment of Awards and administration of
the Plan have been settled.

 

4. ADMINISTRATION

a. COMMITTEE COMPOSITION. A Committee appointed by the Board shall administer
the Plan. Unless the Board determines otherwise, the Board’s Compensation
Committee shall be the Committee. Members of the Committee shall serve for such
period of time as the Board may determine and shall be subject to removal by the
Board at any time. The Board may also at any time terminate the functions of the
Committee and reassume all powers and authority previously delegated to the
Committee.

b. AUTHORITY OF THE COMMITTEE. Subject to the provisions of the Plan, the
Committee shall have full authority and discretion to take any actions it deems
necessary or advisable for the administration of the Plan. Such actions shall
include:

(i) selecting Eligible Employees who are to receive Awards under the Plan;

(ii) determining the type, number, vesting requirements and other features and
conditions of such Awards;

(iii) interpreting the Plan;

(iv) making all other decisions relating to the operation of the Plan; and

(v) establishing such plans or sub-plans under the Plan for the purpose of
facilitating Awards to Eligible Employees who are not United States citizens or
taxpayers.

The Committee may adopt such rules or guidelines, as it deems appropriate to
implement the Plan. The Committee’s determinations under the Plan shall be final
and binding on all persons.

 

5. GRANT OF OPTIONS, STOCK APPRECIATION RIGHTS, RESTRICTED STOCK AWARDS, AND
PERFORMANCE SHARE AWARDS; SHARES SUBJECT TO THE PLAN

The Committee may, from time to time, grant Awards to one or more persons
determined by it to be eligible for participation in the Plan in accordance with
the provisions of Section 6; provided however that:

a. TOTAL SHARES. Subject to adjustment pursuant to Section 12, the aggregate
number of shares of Stock made subject to Awards may not exceed Three Million
(3,000,000) shares.

b. USE OF SHARES. Such shares shall be deemed to have been used in payment of
Performance Shares and SARs only if actually delivered or the Fair Market Value
equivalent of such shares is paid in cash. To the extent that an Award lapses or
the rights of its Holder terminate, any shares of Stock subject to such Award
shall again be available for the grant of an Award.

 

4



--------------------------------------------------------------------------------

c. ELIGIBLE SHARES. Stock delivered by the Company in settlement under the Plan
may be authorized and unissued Stock or Stock held in the treasury of the
Company or may be purchased on the open market or by private purchase.

 

6. ELIGIBILITY

Employees of the Company or a Subsidiary who, in the opinion of the Committee,
are not officers, directors or otherwise “insiders” (for purposes of Section 16
of the Securities Exchange Act of 1934) and are responsible for the continued
growth and development and financial success of the business of the Company or
any Subsidiary shall be eligible to be granted Awards under the Plan.

 

7. STOCK OPTIONS

One or more Options can be granted to any Eligible Employee. Options shall be
nonqualified stock options (Incentive Stock Options are not authorized to be
issued) and shall be subject to the following conditions:

a. OPTION PRICE. The option price per share of Stock shall be set by the grant.

b. FORM OF PAYMENT. At the time of the exercise of the Option, the option price
shall be payable in cash and/or shares of Stock valued at the Fair Market Value
at the time the Option is exercised, and at the discretion of and on terms
acceptable to the Committee, by any other legal means.

c. OTHER TERMS AND CONDITIONS. Each Option shall become exercisable in
cumulative installments in such manner and within such period or periods, not to
exceed 10 years from its Date of Grant, as set forth in the Stock Option
Agreement. No Option shall be exercisable after the expiration of ten years from
the date it is granted. Except as set forth below, an Option shall terminate in
the event of the Holder’s Termination.

Unless otherwise provided in the Stock Option Agreement, in the event of a
Termination, the Holder shall have the right to exercise the Option for the
following periods after such Termination, but only to the extent that the Option
was exercisable at the date of the Termination and does not otherwise expire by
its terms.

(1) In the event of Normal Retirement, three years after the date of
Termination.

(2) In the event of (a) discharge by the Company or any Subsidiary (except for
Cause) within two years after the date of a Change in Corporate Control, or
(b) resignation of the Holder within the period commencing 180 days after the
date of a Change in Corporate Control and ending two years from the date of a
Change in Corporate Control, one year after the date of Termination.

(3) In the event of the Holder’s Termination (except as provided in
Section 7c(2) hereof) with the prior written consent of the Company or any
Subsidiary or by the Company (or Subsidiary) without Cause, ninety (90) days
after the date of such Termination. Such prior written consent may be given only
by the Chief Executive Officer of the Company or any Subsidiary or any such
officer delegated by the Chief Executive Officer (other than the resigning
person) and must specify that it is given for the purpose of the Holder’s
exercise of the Option.

 

5



--------------------------------------------------------------------------------

(4) In the event of (a) discharge by the Company or any Subsidiary with Cause
(except as provided in Section 7c(2), hereof), or (b) resignation without the
prior written consent of the Company or any Subsidiary, on the date of such
discharge or resignation.

For purposes of this Plan, unless otherwise provided for in the Award agreement
or other applicable agreement, “Cause” shall mean a commission of any act of
fraud, embezzlement or dishonesty; any unauthorized use or disclosure of
confidential information or trade secrets of the Company (or any Subsidiary); or
any other intentional misconduct adversely affecting the business or affairs of
the Company (or any Subsidiary) in a material manner. In the event of Holder’s
Termination due to death, or death within three months of a Normal Retirement,
the Option may be exercised for a period of one year after the date of Holder’s
death or, if shorter, the remaining term of the Option.

d. STOCK OPTION AGREEMENT. Each Option granted under the Plan shall be evidenced
by a “Stock Option Agreement” between the Company and the Holder of the Option
containing provisions not inconsistent with the Plan, as determined by the
Committee, and shall be subject to the following additional terms and
conditions:

(1) Any Option or portion thereof that is exercisable shall be exercisable for
the full amount or for any part thereof, except as otherwise determined by the
Stock Option Agreement.

(2) Each Option shall cease to be exercisable, as to any share, when the Holder
purchases the share or exercises a related SAR or when the Option lapses.

(3) Leaves of absence, approved by the Company or a Subsidiary, shall not
constitute the Termination of the Holder.

e. EXPIRED OPTIONS. If any Options awarded under the Plan shall be forfeited,
cancelled, or not exercised in full, the Stock subject to such Options may again
be awarded under the Plan.

f. TENDER OFFER OR MERGER. Notwithstanding any other provision, in the event of
a public tender offer for all or any portion of the Stock or in the event that a
proposal to merge, consolidate, or otherwise combine with, or sell all or a
substantial portion of the assets of the Company or a Subsidiary to, another
company is submitted for shareholder approval, the Committee may in its sole
discretion declare any or all previously granted Options to be immediately
exercisable.

 

8. STOCK APPRECIATION RIGHTS

Any Option granted under the Plan may include an SAR, either at the time of
grant or by amendment. SARs may also be granted to an Eligible Employee
independent of any prior or contemporaneous Option grant and shall be
exercisable as provided therein without regard to any Option. In addition to
such terms and conditions not inconsistent with the Plan as the Committee shall
impose, SARs shall be subject to the following terms:

a. RIGHT TO EXERCISE. An SAR granted with an Option shall be exercisable to the
extent and only to the extent the Option is exercisable. An SAR not included in
an Option shall have a “purchase price” ascribed thereto by the Committee in
granting such SAR, which shall not be less than the Fair Market Value of the
Stock on the Date of Grant.

 

6



--------------------------------------------------------------------------------

b. PAYMENT. An exercisable SAR shall entitle the Holder to surrender unexercised
the SAR or the Option in which it is included, as the case may be, or any
portion thereof, and, to receive in exchange therefore that number of shares of
Stock having an aggregate Fair Market Value, as hereinafter defined, equal to
the excess of the Fair Market Value of one share over the purchase price per
share specified in such SAR or Option times the number of shares called for by
the SAR or Option, or portion thereof, which is so surrendered. The Committee
shall be entitled to elect to settle the Company’s obligation arising out of the
exercise of an SAR by the payment of cash or partially by the payment of cash
and partially by the delivery of shares, the total value of which shall be in
either case equal to the aggregate Fair Market Value of the shares it would
otherwise be obligated to deliver. The Committee shall also have the right to
place such limitations and restrictions on the obligation to make such cash
payments or deliver shares under SARs as it, in its sole discretion, deems to be
in the best interest of the Company. The Fair Market Value for SAR exercise
purposes of shares shall be determined on the basis of prices on the trading day
next preceding the date on which the SAR is exercised. To the extent that an SAR
included in an Option is exercised, such Option shall be deemed to have been
exercised, and shall not be deemed to have lapsed.

c. SPECIAL RULES GOVERNING SARS. An SAR not included in an Option shall be
evidenced by an agreement between the Company and the Holder in a form approved
by the Committee. Any SAR granted under the Plan shall be subject to such terms
and conditions not inconsistent with the Plan as the Committee shall impose,
including the following:

(1) The SAR will lapse no later than the underlying Option for SARs accompanying
an Option or, for freestanding SARs, no later than 10 years from its Date of
Grant;

(2) An SAR accompanying an Option may be exercised only when the Fair Market
Value of the Stock exceeds the option price of the Stock subject to the SAR.

d. OTHER LIMITATIONS. An SAR shall be subject to such other limitations as the
Committee shall impose.

 

9. PERFORMANCE SHARES

One or more Awards of Performance Shares may be made to an Eligible Employee.
Performance Shares shall be credited to a Performance Share account to be
maintained for each such Holder. Each Performance Share shall be deemed to be
the equivalent of one share of Stock of the Company. The Award of Performance
Shares under the Plan shall not entitle the Holder to any interest in or to any
dividend, voting, or other rights of a shareholder. The value of the Performance
Shares in a Holder’s Performance Share account at the time of Award or the time
of payment shall be the Fair Market Value at any such time of an equivalent
number of shares of Stock (subject to the limitation provided in Section 9c).

If any Performance Shares awarded under the Plan shall be forfeited, cancelled,
or not paid out in full, such Performance Shares may again be awarded under the
Plan. Shares of Stock delivered upon payment of Performance Shares may be either
treasury shares, shares purchased for the account of the Holder or authorized
and unissued shares, or any combination thereof.

a. AWARD GRANTS. Grants of Performance Shares may be made by the Committee in
any fiscal year during the term of the Plan. Such shares will be paid out in
full or in part on the basis of the Company’s performance of such criteria as
may be determined by the Committee. In determining the size of Awards, the
Committee shall take into account a Holder’s responsibility level, performance,
potential, cash compensation level, and the Fair Market Value of the Stock at
the time of Awards, as well as such other considerations as it deems
appropriate.

 

7



--------------------------------------------------------------------------------

Unless the Award agreement or applicable agreement provides otherwise, in the
event there is a Termination of the Holder during an Award Period, payout would
be as follows:

1. Normal Retirement. Payout would be at the end of the Award Period and
prorated for service during the Award Period.

2. Resignation or discharge. For resignation with the prior written consent of
the Company or a Subsidiary, the payout would be at the end of the Award Period
and prorated for service during the Award Period. For resignation other than
with such consent (and not constituting Normal Retirement) or for discharge with
or without Cause, the Award would be completely forfeited.

3. Death or Disability. Payout would be at the end of the Award Period and
prorated for service during the Award Period.

b. RIGHT TO PAYMENT OF PERFORMANCE SHARES. Following the end of the Award
Period, the Holder of a Performance Share shall be entitled to receive payment
of an amount based on terms of the applicable Award agreement and the
achievement of the performance measures for such Award Period, as determined by
the Committee.

c. FORM AND TIMING OF PAYMENT. No payment of Performance Shares shall be made
prior to the end of an Award Period. Payment therefore shall be made as soon as
practicable after the receipt of audited financial statements relating to the
last year of such period.

The payment to which a Holder shall be entitled at the end of an Award Period
shall be a dollar amount equal to the Fair Market Value at the Valuation Date
(as defined in Section 2k(2) hereof) of the number of shares of Stock equal to
the number of Performance Shares earned and payable to him/her in accordance
with Section 9b. Payment shall normally be made one-half in cash and one-half in
Stock; however, the Committee may authorize payment in such other combinations
of cash and Stock or all in cash or all in Stock, as it deems appropriate.
Issuance of the Stock shall be subject to the authorization of the Board.

The number of shares of Stock to be paid in lieu of cash will be based on the
quotient of the portion of the payment not paid in cash and the Fair Market
Value of a share of Stock on the date of entitlement.

Notwithstanding any provision to the contrary herein, if a Holder is deemed at
the time of his or her separation from service to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent delayed
commencement of any payment of Performance Shares to which the Holder is
entitled under this Section 9 is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of the
payment of Performance Shares shall not be provided to the Holder prior to the
earlier of (i) the expiration of the six-month period measured from the date of
the Holder’s “separation from service” (as such term is defined in the Treasury
Regulations issued under Section 409A of the Code) with the Company and its
Subsidiaries or (ii) the date of the Holder’s death. Upon the expiration of the
applicable Code Section 409A(a)(2)(B)(i) deferral period, all payments deferred
pursuant to this Section 9c shall be paid in a lump sum to the Holder, and any
remaining payments due under this Section 9c shall be paid as otherwise provided
herein.

 

8



--------------------------------------------------------------------------------

10. RESTRICTED STOCK AWARDS

a. RESTRICTION PERIOD TO BE ESTABLISHED BY THE COMMITTEE. One or more Awards of
Restricted Stock may be made to an Eligible Employee. At the time a Restricted
Stock Award is made, the Committee shall establish a period of time (the
“Restriction Period”) applicable to such Award which shall be not less than one
(1) year. Each Restricted Stock Award may have a different Restriction Period,
at the discretion of the Committee. In the event of a public tender offer for
all or any portion of the Stock or in the event that any proposal to merge,
consolidate or otherwise combine with, or sell all or a substantial portion of
the assets of the Company or a Subsidiary to, another company is submitted for
approval, the Committee may in its sole discretion change or eliminate the
Restriction Period. Except as permitted above or pursuant to Section 12, the
Restriction Period applicable to a particular Restricted Stock Award shall not
be changed.

b. OTHER TERMS AND CONDITIONS. Stock awarded pursuant to a Restricted Stock
Award shall be represented by a stock certificate registered in the name of the
Holder of such Restricted Stock Award. The Holder shall have the right to enjoy
all shareholder rights during the Restriction Period with the exception that:

(1) The Holder shall not be entitled to delivery of the stock certificate until
the Restriction Period shall have expired and arrangements satisfactory to the
Company for the satisfaction of applicable tax or other withholding shall have
been made.

(2) The Company may either issue shares subject to such restrictive legends
and/or stop-transfer instructions as it deems appropriate or provide for
retention of custody of the Stock during the Restriction Period.

(3) A breach of the terms and conditions established by the Committee pursuant
to the Restricted Stock Award shall cause an immediate forfeiture of the
Restricted Stock Award, and any dividends withheld thereon.

(4) Cash and stock dividends may be either currently paid or withheld by the
Company for the Holder’s account until the Restriction Period expires. At the
discretion of the Committee, interest may be paid on the amount of cash
dividends withheld, including cash dividends on stock dividends, at a rate and
subject to such terms as determined by the Committee.

c. FORFEITURE PROVISIONS. In the event there is a Termination of Holder during a
Restriction Period, unless the Award agreement or other applicable agreement
provides otherwise, an Award would be forfeited as follows:

(1) Normal Retirement. The Award would be prorated for service during the period
and would be received as soon as practicable following retirement.

(2) Resignation or discharge. For resignation with the prior written consent of
the Company or a Subsidiary, the Award would be prorated for service during the
Award Period and received as soon as practicable following resignation. For
resignation other than with such consent (and not constituting Normal
Retirement) or for discharge with or without Cause, the Award would be
completely forfeited.

(3) Death or Disability. The Award would be prorated for service during the
Award Period and received as soon as practicable following death or Disability.

 

9



--------------------------------------------------------------------------------

Dividends withheld by the Company on Restricted Stock that is forfeited shall be
retained by the Company.

d. PAYMENT FOR RESTRICTED STOCK. A Holder may or may not be required to make any
payment for Stock received pursuant to a Restricted Stock Award.

 

11. GENERAL

a. GOVERNMENT AND OTHER REGULATIONS. The obligation of the Company to make
payment of Awards in Stock or otherwise shall be subject to all applicable laws,
rules, and regulations, and to such approvals by governmental agencies, as may
be required. The Company shall be under no obligation to register under the
Securities Act of 1933, as amended (“Act”), any of the shares of Stock issued
under the Plan. If the shares issued under the Plan may in certain circumstances
be exempt from registration under the Act, the Company may restrict the transfer
of such shares in such manner as it deems advisable to ensure the availability
of any such exemption.

b. TAX WITHHOLDING. The Company or a Subsidiary, as appropriate, shall have the
right to deduct from all Awards paid in cash any federal, state or local taxes
as required by law to be withheld with respect to such cash payments. In the
case of Awards paid in Stock, the employee or other person receiving such Stock
may be required to pay to the Company or a Subsidiary, as appropriate, the
amount of any such taxes which the Company or Subsidiary is required to withhold
with respect to such Stock. Stock withholding may be permitted in the discretion
of the Committee to cover minimum withholding requirements.

c. CLAIM TO AWARDS AND EMPLOYMENT RIGHTS. No employee or other person shall have
any claim or right to be granted an Award under the Plan. Neither this Plan nor
any action taken hereunder shall be construed as giving any employee any right
to be retained in the employ of the Company or a Subsidiary or limit the right
of the Company or any Subsidiary to terminate an employee at anytime, with or
without cause. A holder of any right hereunder to receive cash or Stock in
respect of any Award shall have no rights other than those of a general
unsecured creditor of the Company. Awards represent unfunded and unsecured
obligations of the Company, subject to the terms and conditions of the
applicable Award.

d. BENEFICIARIES. To the extent that the Committee allows beneficiary
designations, any payment of Awards due under this Plan to a deceased Holder
shall be paid to the beneficiary duly designated by the Holder in accordance
with the Company’s practices. If no such beneficiary has been designated or
survives the Holder, payment shall be made to the Holder’s legal representative.
A beneficiary designation may be changed or revoked by a Holder at any time
provided the change or revocation is filed with the Committee.

e. NONTRANSFERABILITY. Unless otherwise permitted in the Award agreement and
then only to the extent allowable by applicable law, a person’s rights and
interests under the Plan, including any Award previously made to such person or
any amounts payable under the Plan, may not be assigned, pledged, or transferred
except, in the event of a Holder’s death, to a designated beneficiary as
provided in the Plan, or in the absence of such designation, by will or the laws
of descent and distribution, or, for any Award other than an ISO (or an SAR
granted in tandem with an ISO), pursuant to a qualified domestic relations order
as defined by the Code or Title I of the Employee Retirement Income Security
Act, or the rules thereunder.

 

10



--------------------------------------------------------------------------------

f. INDEMNIFICATION. Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Company
from and against any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him/her in connection with or resulting from any
claim, action, suit, or proceeding to which he/she may be a party or in which
he/she may be involved by reason of any action or failure to act under the Plan
and against and from any and all amounts paid by him/her in satisfaction of
judgment in any such action, suit, or proceeding against him/her. He/she shall
give the Company an opportunity, at its own expense, to handle and defend the
same before he/she undertakes to handle and defend it on his/her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation or By-Laws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

g. RELIANCE ON REPORTS. Each member of the Committee and each member of the
Board shall be fully justified in relying or acting in good faith upon any
report made by the independent public accountant of the Company and its
Subsidiaries and upon any other information furnished in connection with the
Plan by any person or persons other than himself. In no event shall any person
who is or shall have been a member of the Committee or of the Board be liable
for any determination made or other action taken or any omission to act in
reliance upon any such report or information or for any action taken, including
the furnishing of information, or failure to act, if in good faith.

h. RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be taken into
account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company or any Subsidiary.

i. EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

j. PRONOUNS. Masculine pronouns and other words of masculine gender shall refer
to both men and women.

k. TITLES AND HEADINGS. The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.

 

12. CHANGES IN CAPITAL STRUCTURE

Options, SARs, Restricted Stock Awards, Performance Share Awards and any
agreements evidencing such Awards shall be subject to adjustment by the
Committee as to the number and type (or class) and price per share of Stock or
other considerations subject to such Awards in the event of changes in the
outstanding Stock by reason of stock dividends, stock splits, recapitalizations,
reorganizations, mergers, consolidations, combinations, exchanges, or other
relevant changes in capitalization occurring after the Date of Grant of any such
Awards. In the event of any such change in the outstanding Stock, the aggregate
number and type (or class) of shares available under the Plan (and pursuant to
individual to Award limits) shall be appropriately adjusted by the Committee,
whose determination shall be conclusive.

 

13. AMENDMENTS AND TERMINATION

The Board may at any time and for any reason terminate the Plan or, with the
express written consent of a Holder for any changes that are detrimental to such
Holder, cancel or reduce or otherwise alter his outstanding Awards thereunder
if, in its judgment, the tax, accounting, or other effects of the Plan or
potential payouts thereunder would not be in the best interest of the Company.
The Board may, at any time, or from time to time, amend or suspend and, if
suspended, reinstate, the Plan in whole or in part, provided, however, that any
amendment of the Plan shall be subject to the approval of the

 

11



--------------------------------------------------------------------------------

Company’s shareholders to the extent required by applicable laws, regulations or
rules. The Committee may permit Awards to be granted in exchange for the
cancellation of other Awards. The Committee may permit the amendment of Awards,
subject to the express written consent of a Holder for any changes that are
detrimental to such Holder.

 

14. GOVERNING LAW

The Plan shall be governed by, and construed in accordance with, the laws of the
State of California (except its choice-of-law provisions). Capitalized terms
shall have the meaning provided in Section 2 unless otherwise provided in this
Plan or applicable Award agreement.

 

12